           Case 1:19-cr-00251-LM Document 94 Filed 02/23/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

 UNITED STATES OF AMERICA                              No. 1:19-cr-00251-LM

      v.

 JOHNATHON IRISH,

      Defendant.


              ASSENTED-TO MOTION TO SEAL AT LEVEL I:
              UNREDACTED VERSION OF SUPPLEMENTAL
    SENTENCING MEMORANDUM AND EXHIBIT 2 TO THAT MEMORANDUM

       The United States of America respectfully moves to seal at Level I an unredacted version

of its Supplement to its Sentencing Memorandum and Exhibit 2 to that filing (ECF Nos. 91, 91-

2). This United States does not seek to seal this motion.

       Under Federal Rule of Criminal Procedure 49.1(d) and Local Rule 83.12, the Court has

authority to grant this motion.

       Sig Sauer, Inc. contracted with AO Precision Manufacturing LLC to manufacture

firearms parts. Consistent with that contract, AO Precision Manufacturing LLC manufactured a

lower receiver that was used to assemble one of the firearms the defendant purchased and

possessed. The memorandum and Exhibit 2 reference the Blanket Purchase Agreement between

Sig Sauer, Inc., and AO Precision Manufacturing LLC. The Court should seal the unredacted

versions of these documents because they contain confidential pricing information and public

disclosure of this information could adversely impact Sig Sauer, Inc. and AO Precision

Manufacturing, Inc.




                                              - 1 -
        Case 1:19-cr-00251-LM Document 94 Filed 02/23/21 Page 2 of 3




     Counsel for the defendant assents to this motion.

Dated: February 23, 2021                           Respectfully submitted,


                                                   SCOTT W. MURRAY
                                                   United States Attorney



                                          By:      /s/ Anna Z. Krasinski
                                                   Anna Z. Krasinski
                                                   Assistant U.S. Attorney
                                                   W.V. Bar # 12762
                                                   53 Pleasant Street, 4th Floor
                                                   Concord, NH 03301
                                                   (603) 225-1552
                                                   anna.krasinski@usdoj.gov




                                           - 2 -
          Case 1:19-cr-00251-LM Document 94 Filed 02/23/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that the above document was filed on February 23, 2021 with a copy
provided via electronic mail to Attorney Richard Guerriero, counsel of record at
richard@nhdefender.com.


                                           /s/ Anna Z. Krasinski
                                           Anna Z. Krasinski
                                           Assistant United States Attorney




                                             - 3 -
